Citation Nr: 0944570	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for right epididymitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part granted an 
increase from an initial noncompensable rating to a 20 
percent rating for service-connected right epididymitis. 

In August 2008, the Board remanded the Veteran's claim for 
increased rating for additional development.  The case has 
been returned to the Board for further appellate action.  
Unfortunately, development of this case is not complete.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board remanded the Veteran's appeal for 
further development.  Specifically, the Board remand noted 
that in VA medical center (VAMC) treatment records the 
Veteran had reported pain radiating from the site of the 
epididymitis to the thigh, had frequently complained of pain 
in that area, and had been noted to have "neuritic" pain in 
the area of the epididymitis.  The Board requested a VA 
neurologic examination to evaluate the extent of any 
neurologic disability associated with right epididymitis.  

In November 2008, the Veteran was afforded a VA general 
examination by a nurse practitioner.  During this 
examination, the examiner concluded that the Veteran did not 
have a disability secondary to service-connected right 
epididymitis and noted that the Veteran had reported some 
residual tenderness due to a history of right epididymitis, 
was able to work full time, and had recently fathered a 
child.  Under the heading "Rationale" there was general 
information about epididymitis and orchitis but no statement 
from the examiner supporting the conclusion and statements 
provided.  There was no comment on the previous reports of 
possible neurologic impairment, the Veteran's complaints or 
specific response to the requested opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App.  120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).

As the Board's August 2008 remand order has not been complied 
with, remand of the issue is necessary.  See Stegall v. West, 
11 Vet. App 268 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by 
a physician to evaluate the extent of any 
neurologic disability associated with 
service-connected right epididymitis.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  All indicated 
diagnostic studies should be conducted.  

The examiner should opine as to whether 
there is any neurologic disability 
associated with the right epididymitis.  
The examiner should identify the nerves 
involved and express an opinion as to the 
severity of any neurologic disability and 
the impact of the epididymitis on the 
Veteran's ability to work.    

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

